        Case 4:21-mj-00012-JTK Document 7 Filed 01/21/21 Page 1 of 1



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS                          F~lED
                                                                       U.S. DISTRICT COURT
                         CENTRAL DIVISION                          EASTERN o:,~TR 1CT ARKANSAS

                                                                         JAN 21 2021
UNITED STATES OF AMERICA
                                                             JAM~~.·.illl. 1 ~ R K
                                                             By:. . . ..,
VS.                          4:21-mj-00012-JTK                                           D£PCLERK



PETER FRANCIS STAGER


                                    ORDER

      A detention hearing is scheduled on January 22, 2021 at 1:00 p.m in

Courtroom ID.    The proceeding will be live-streamed in Courtroom 2B.             All

spectators wishing to watch the hearing must go to Courtroom 2B.

      Photographs and recording of the hearing by any means is prohibited. See

Fed. R. Crim. P. 53 and Local Rule 83.2(a).

      IT IS SO ORDERED this 21st day of January 2021.




                                      UNITED STATES MAGISTRATE JUDGE
